 1                                                                             Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE

 9     COSMOS GRANITE (WEST), LLC, a
       Washington limited liability company,              Case No. 2:19-cv-01697-RSM
10

11                       Plaintiff,                       STIPULATED MOTION AND ORDER
                                                          FOR CONDUCTING DEPOSITIONS
12                v.                                      AFTER CLOSE OF DISCOVERY

13     MINAGREX CORPORATION, d/b/a MGX                    Noted on Motion Calendar:
       Stone,                                             July 9, 2021
14

15                       Defendant.

16

17           WHEREAS, the parties (the “Parties”) in the above-captioned action (the “Action”) are

18   engaged in discovery and desire to depose witnesses in this Action;

19           WHEREAS, the Parties anticipate that four depositions will need to be conducted after the

20   close of discovery, which is on July 19, 2021, due to witness unavailability and schedule conflicts;

21           WHEREAS the parties submit there is good cause to allow the four depositions to go

22   forward within a short period of time of the close of fact discovery and have determined that this

23   limited extension will not affect the remainder of the case schedule;

24           IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their

25   undersigned counsel, in accordance with LCR 7(d)(1) and 10(g), subject to the approval of the

26   Court, that fact discovery deadline be modified only to allow the following depositions to occur:

27           1.        The deposition of Venkatswarao Are shall occur on July 21, 2021;

      STIPULATED MOTION AND ORDER FOR CONDUCTING                     SUSMAN GODFREY L.L.P.
      DEPOSITION AFTER CLOSE OF DISCOVERY - 1                        1201 Third Avenue, Suite 3800
      Case No. 2:19-cv-01697-RSM                                     Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
 1
             2.       The deposition of Minagrex Corporation’s corporate representative shall occur on
 2
     July 26, 2021.
 3
             3.       The deposition of third party witness Vamsi Nallapati may occur after the fact
 4
     discovery deadline, according to the witness’s and his counsel’s availability;
 5
             4.       The deposition of one former employee of Defendant Minagrex Corporation may
 6
     occur after the fact discovery deadline, according to the witness’s and his counsel’s availability.
 7
             No other deadlines are affected or extended.
 8

 9
     Dated: July 12, 2021
10

11      /s/ Rachel S. Black                              /s/ Betsy A. Gillaspy (w/permission)
       Rachel S. Black, WSBA #32204                      Mark L. Hill (Pro Hac Vice)
12     rblack@susmangodfrey.com                          mark.hill@solidcounsel.com
       Alexander W. Aiken (WSBA #55988)                  TX State Bar # 24034868
13     aaiken@susmangodfrey.com
                                                         SCHEEF &STONE, PLLC
14     SUSMAN GODFREY L.L.P.
       1201 Third Avenue, Suite 3800                     2600 Network Boulevard, Suite 400
       Seattle, WA 98101                                 Frisco, Texas 75034
15                                                       Phone: (214) 472-2126
       Phone: (206) 516-3880
16     Fax: (206) 516-3883
                                                         Betsy A. Gillaspy, WSBA #21340
17     Chelsea V. Samuels (pro hac vice)                 bgillaspy@gillaspyrhode.com
       csamuels@susmangodfrey.com                        Chelsey Thorne, WSBA #49740
18     SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400              cthorne@gillaspyrhode.com
       Los Angeles, CA 90067                             GILLASPY &RHODE, PLLC
19
       Phone: (310) 789-3100                             821 Kirkland Avenue, Suite 200
20                                                       Kirkland, WA 98033
       Attorneys for Cosmos Granite (West) LLC           Phone: (425) 646-2956
21
                                                         Attorneys for Defendant
22

23

24

25

26

27

      STIPULATED MOTION AND ORDER FOR CONDUCTING                      SUSMAN GODFREY L.L.P.
      DEPOSITION AFTER CLOSE OF DISCOVERY - 2                         1201 Third Avenue, Suite 3800
      Case No. 2:19-cv-01697-RSM                                      Seattle, WA 98101-3000
                                                                      Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
 1
                                                  ORDER
 2
             Based upon the foregoing and for good cause shown, IT IS SO ORDERED.
 3

 4
             DATED this 12th day of July, 2021.
 5

 6

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11   Presented by:
12   /s/ Rachel S. Black
     Rachel S. Black, WSBA #32204
13   rblack@susmangodfrey.com
     Alexander W. Aiken (WSBA #55988)
14   aaiken@susmangodfrey.com
     SUSMAN GODFREY L.L.P.
15   1201 Third Avenue, Suite 3800
     Seattle, WA 98101
16   Phone: (206) 516-3880
     Fax: (206) 516-3883
17
     Chelsea V. Samuels (pro hac vice)
18   csamuels@susmangodfrey.com
     SUSMAN GODFREY L.L.P.
19   1900 Avenue of the Stars, Suite 1400
     Los Angeles, CA 90067
20   Phone: (310) 789-3100
21   Attorneys for Cosmos Granite (West) LLC
22

23   /s/ Betsy A. Gillaspy (w/permission)
     Mark L. Hill (Pro Hac Vice)
24
     mark.hill@solidcounsel.com
25   TX State Bar # 24034868
     SCHEEF &STONE, PLLC
26   2600 Network Boulevard, Suite 400
     Frisco, Texas 75034
27   Phone: (214) 472-2126

      ORDER - 1                                                SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM                               1201 Third Avenue, Suite 3800
                                                               Seattle, WA 98101-3000
                                                               Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
 1
     Betsy A. Gillaspy, WSBA #21340
 2   bgillaspy@gillaspyrhode.com
 3   Chelsey Thorne, WSBA #49740
     cthorne@gillaspyrhode.com
 4   GILLASPY &RHODE, PLLC
     821 Kirkland Avenue, Suite 200
 5   Kirkland, WA 98033
     Phone: (425) 646-2956
 6
     Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      ORDER - 2                               SUSMAN GODFREY L.L.P.
      Case No. 2:19-cv-01697-RSM              1201 Third Avenue, Suite 3800
                                              Seattle, WA 98101-3000
                                              Tel: (206) 516-3880; Fax: (206) 516-3883
     Error! Unknown document property name.
